74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Lawren J. BARSE, Appellant.
No. 95-2315.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 29, 1995.Decided Jan. 3, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lawren J. Barse appeals the district court's1 sentencing upon revocation of his supervised release.  We affirm.


2
Barse pleaded guilty to one count of distribution and possession with intent to distribute marijuana, in violation of 21 U.S.C. Sec. 841.  The district court sentenced Barse to four months in prison and two years of supervised release, which began in January 1994.  In March 1995, Barse's probation officer petitioned for revocation on the grounds that Barse violated the terms of his release.  The district court granted the petition and sentenced Barse to six months in prison and two years supervised release.  On appeal, Barse argues the district court erred in imposing combined terms of imprisonment and supervised release that exceed Barse's original two-year term of supervised release.


3
We review a sentence imposed upon the revocation of supervised release for abuse of discretion.  United States v. Grimes, 54 F.3d 489, 492 (8th Cir.1995).  We find the district court did not abuse its discretion.  Under 18 U.S.C. Sec. 3583(h), a term of supervised release imposed upon revocation may "not exceed the term of supervised release authorized by statute for the offense that resulted in the original term of supervised release, less any term of imprisonment that was imposed upon revocation of supervised release."   Barse's initial offense authorized as much as three years of supervised release.  See 18 U.S.C. Secs. 3559(a)(4), 3583(b)(2);  21 U.S.C. Sec. 841(b)(1)(D).  Barse's two-year term of supervised release falls within the two years and six months remaining when Barse's six-month prison sentence is subtracted from the three years of supervised release authorized by statute.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota